DETAILED ACTION

The applicant amended claims 1, 4, 5, 7, 9, 10, and 19 in the amendment received on 02-23-2022.

The applicant canceled claims 2, 12, and 20 in the amendment received on 02-23-2022.

The claims 1, 2, 4-11, and 13-19 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1, 2, 4-11, and 13-19 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1, 2, 4-11, and 13-19, are based on newly amended matter and are addressed in the rejection below.  

Information Disclosure Statement

Documents listed in the IDS submitted 12-06-2021; 02-11-2022 were considered. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8-11, 13, 14, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panattu et al. (US 20070276947 A1).

With respect to claim 1, Panattu teaches activating a client application, (i.e., section 0034 teaches selecting application).  Panattu teaches configured to provide functionality associated with a network conference comprising exchanging audio and video information with other conference attendees in the network conference, (i.e., section 0023 teaches conference call including video and audio exchanges between attendees). Panattu teaches the client application configured to install and execute conference applications that provided additional functionalities than the functionality of the client application, (i.e., section 0012 teaches selecting applications on the UE; section 0010 teaches adding a secondary application server to add additional functionality).  Panattu teaches receiving a selection of a conference application from a plurality of conference applications installed in the client application, (i.e., section 0034 teaches selecting application; section 0014 teaches applications include conference applications).  Panattu teaches executing the conference application from the client application, (i.e., section 0012 teaches running second application thru a primary application).  Panattu teaches attaching content generated by the conference application to an instance of a network conference to generate a conference invitation configured to invite conference attendees to the network conference, (i.e., section 0012 teaches providing s-uri and other access information within invite message).  Panattu teaches transmitting the conference invitation to a network server, (i.e., section 0012 teaches sending invite message; section 0023 teaches sending the conference invite to all participants at once).

With respect to claim 2, Panattu teaches joining the network conference to communicate with one or more attendees over at least one of a wired and wireless network, (i.e., section 0042 application begins to provide the application experience once all acknowledgements are delivered; section 0002 teaches wired and wireless networks).

With respect to claim 4, Panattu teaches installing the plurality of installed conference applications from a network server, (i.e., section 0012 teaches applications provided by network server).

With respect to claim 5, Panattu teaches receiving a selection of an application selector to view a list of the plurality of conference applications; and receiving the selection of the conference application from the list, (i.e., section 0058 teaches application list; section 0060 teaches user selectable lists; section 0025 teaches a gui user selectable list and a user selection of an s-uri along with any called party uri to invoke the new enhanced application).

With respect to claim 8, Panattu teaches wherein the operation of attaching the content from the conference application to an instance of a network conference to generate the conference invitation is performed within the client application, (i.e., section 0012 teaches sending an INVITE message containing the S-URI to the primary application server by the UE).

With respect to claim 9, Panattu teaches transmitting the conference invitation to one or more conference attendees, (i.e., section 0045 teaches sending invite message to participating clients).

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 13, Panattu teaches wherein the processor installs the plurality of installed conference applications from a network server, (i.e., section 0012 teaches applications provided by network server).

With respect to claim 14, Panattu teaches wherein the processor receives an application selector as user input and in response displays a list of the plurality of conference applications, and wherein the processor receives additional user input to select the conference application from the list, (i.e., section 0058 teaches application list; section 0060 teaches user selectable lists; section 0025 teaches a gui user selectable list and a user selection of an s-uri along with any called party uri to invoke the new enhanced application; section 0012 teaches selecting the application on the UE; section 0031 teaches the ue contains the necessary user interfaces including mobile devices or pc).

With respect to claim 17, Panattu teaches wherein the conference application provides at least one of word processing, calendar, and spreadsheet functionality, (i.e., section 0022 teaches a BCA or business class application which is a type of word processing application).

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Panattu et al. (US 20070276947 A1) in view of Chhabra et al. (US 20200112450  A1).

With respect to claim 6, Panattu discloses the claimed subject matter as discussed above except wherein the conference application is configured as a web application that can be executed by a web browser.  However, Chhabra teaches wherein the conference application is configured as a web application that can be executed by a web browser, (i.e., section 0039 teaches web browser application) in order to provide a number of conference tools presently available for enabling people to conduct live meetings (section 0001).  Therefore, based on Panattu in view of Chhabra, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chhabra to the system of Panattu in order to provide a number of conference tools presently available for enabling people to conduct live meetings.

With respect to claim 7, Panattu discloses the claimed subject matter as discussed above except wherein the client application includes a version of a web browser and the client application is executed as a web application using the version of the web browser. However, Chhabra teaches wherein the client application includes a version of a web browser and the client application is executed as a web application using the version of the web browser, (i.e., section 0039 teaches web browser application) in order to provide a number of conference tools presently available for enabling people to conduct live meetings (section 0001).  Therefore, based on Panattu in view of Chhabra, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chhabra to the system of Panattu in order to provide a number of conference tools presently available for enabling people to conduct live meetings.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 18, Panattu discloses the claimed subject matter as discussed above except wherein the application content identifies a content page of the conference application.  However, Chhabra teaches wherein the application content identifies a content page of the conference application, (i.e., section 0035 teaches communicating content to user through popup windows or the like) in order to provide a number of conference tools presently available for enabling people to conduct live meetings (section 0001).  Therefore, based on Panattu in view of Chhabra, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chhabra to the system of Panattu in order to provide a number of conference tools presently available for enabling people to conduct live meetings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joel Mesa
/J.M/Examiner, Art Unit 2447  

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447